J-S10008-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

IVETTE RUEDAS,

                      Appellant                 No. 3429 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0501751-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

RASHEED DURHAM,

                      Appellant                 No. 3432 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0612031-2006



COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

JENNIFER BENIGUEZ,

                      Appellant                 No. 3434 EDA 2013
J-S10008-15


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1104961-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

GEORGE MATEO,

                      Appellant                 No. 3437 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0010653-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

JOEL BROWN,

                      Appellant                 No. 3442 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0207082-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

DANIEL FALU,

                      Appellant                 No. 3446 EDA 2013

                                  -2-
J-S10008-15




             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1106201-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

TAMMY MICHENSELDER,

                      Appellant                 No. 3455 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0909232-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

TWANIA HILL,

                      Appellant                 No. 3458 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0510412-2006



COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.



                                  -3-
J-S10008-15


DANNY T. GORHAM,

                      Appellant                 No. 3459 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0003286-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

WILLIAM T. CHIRENO,

                      Appellant                 No. 3461 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0511041-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

BRENDA WATTS,

                      Appellant                 No. 3463 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1300499-2006


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee



                                  -4-
J-S10008-15


                 v.

ROBERT MOLL,

                      Appellant                 No. 3466 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0909231-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

MARK MARQUES,

                      Appellant                 No. 3469 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0027188-2008


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

THOMASINA HOPKINS,

                      Appellant                 No. 3470 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0906233-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

                                  -5-
J-S10008-15


                       Appellee

                  v.

LOUIS B. MERRERO,

                       Appellant                No. 3471 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0101781-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

ANGEL GONZALEZ,

                       Appellant                No. 3474 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0004744-2008


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

EDWARD HARRISON,

                       Appellant                No. 3475 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0107682-2004




                                   -6-
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SHERRIA JOHNSON,

                      Appellant                 No. 3476 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0311842-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SHERRITA HALL,

                      Appellant                 No. 3480 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0906232-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

ALEX CALIX,

                      Appellant                 No. 3481 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0006641-2008

                                  -7-
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SOTO HECTOR,

                      Appellant                 No. 3486 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0000083-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

REGINALD HALL,

                      Appellant                 No. 3487 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0906231-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

NATHANIEL MOORE,

                      Appellant                 No. 3488 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0014839-2007

                                  -8-
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

JARELL CLARKE,

                       Appellant                No. 3492 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0306871-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

JOSE L. MALAVE,

                       Appellant                No. 3495 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0304351-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

JACKLINE CAMACHO,

                       Appellant                No. 3498 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0809742-2004

                                   -9-
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SOL M. M. GONZALEZ,

                      Appellant                 No. 3499 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
           Criminal Division at No.: CP-51-CR-00005183-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

KARLTON JOHNSON,

                      Appellant                 No. 3501 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1000941-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

LOUIS RODRIGUES,

                      Appellant                 No. 3502 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County


                                  - 10 -
J-S10008-15


              Criminal Division at No.: CP-51-CR-0006642-2008


COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

NICOLE TAMM,

                         Appellant                No. 3503 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0010715-2008


COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

AMILIA FARRELL,

                         Appellant                No. 3504 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0004303-2007


COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

CHAMAR WITHROW,

                         Appellant                No. 3505 EDA 2013



                                     - 11 -
J-S10008-15


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1204521-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

MARITZA RODRIGUEZ,

                      Appellant                 No. 3508 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0301122-2006


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

ANGELO LOPEZ,

                      Appellant                 No. 3516 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0302781-2006


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

VERNON HAYES,


                                  - 12 -
J-S10008-15


                      Appellant                 No. 3517 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0010893-2008


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

RICKY BUCKNER,

                      Appellant                 No. 3518 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0007363-2008


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

WILFREDO BAEZ,

                      Appellant                 No. 3523 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0001739-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.



                                  - 13 -
J-S10008-15


JONATHAN DEAN,

                       Appellant                No. 3525 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1002371-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

TRAVIS JOHNSON,

                       Appellant                No. 3526 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0107681-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

LEE STEWART,

                       Appellant                No. 3527 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0204821-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee



                                   - 14 -
J-S10008-15


                 v.

MERIAM VARGAS,

                      Appellant                 No. 3528 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0007964-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

MYRA HAYNES,

                      Appellant                 No. 3530 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0009486-2008


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

ANTHONY FERNANDEZ,

                      Appellant                 No. 3531 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0405811-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

                                  - 15 -
J-S10008-15


                       Appellee

                  v.

GEORGE SERRANO,

                       Appellant                No. 3532 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1101501-2004


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

WILLIAM APONTE,

                       Appellant                No. 3533 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0001343-2007


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

JORGE RIVERA,

                       Appellant                No. 3534 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0100271-2005




                                   - 16 -
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

CARLOS ACOSTA,

                      Appellant                 No. 3570 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1007331-2005


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

ADA ANAYA,

                      Appellant                 No. 3579 EDA 2013


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-1000431-2003


COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

JUAN R. BROWN,

                      Appellant                   No. 96 EDA 2014


             Appeal from the PCRA Order November 8, 2013
          in the Court of Common Pleas of Philadelphia County
            Criminal Division at No.: CP-51-CR-0207081-2004

                                  - 17 -
J-S10008-15


COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

NADIYAH FRANKS,

                            Appellant                  No. 319 EDA 2014


                 Appeal from the PCRA Order November 8, 2013
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-1204501-2003


COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

BRANDON DEVALLE,

                            Appellant                  No. 528 EDA 2014


                 Appeal from the PCRA Order November 8, 2013
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-1207903-2000


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 05, 2015

        Appellants, in these fifty-one consolidated cases, appeal from the

orders issued on November 8, 2013,1 which dismissed, without a hearing,


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.




                                          - 18 -
J-S10008-15


their petitions brought under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546.           In addition, Appellants have filed a petition to

vacate the current briefing schedule and remand for an evidentiary hearing

(Petition to Remand) or alternatively for a writ of habeas corpus.        For the

reasons discussed below, we deny Appellants’ Petition to Remand, deny

habeas corpus and affirm the dismissal of their PCRA petitions.

      On February 9, 2009, the Philadelphia Daily News published a story

based upon information from a confidential informant (CI), concerning police

corruption. (See PCRA Court Opinion, 5/14/14, at 1-2). Within sixty days

of that story appearing, on April 13, 2009, counsel for Appellants filed the

instant PCRA petitions, which the PCRA court consolidated.2 (See id. at 2,

and at n.2). Between May 2009 and September 2013, the PCRA court held

regular status hearings awaiting the results from a possible investigation of

the Philadelphia police officer in question, Officer Jeffrey Cujdik. (See id. at

2).



                       _______________________
(Footnote Continued)
1
  The PCRA court issued Rule 907 notices, orders dismissing these cases,
and Rule 1925(a) opinions on several different dates. Because the individual
dates have no bearing on our decision, for purposes of consistency and ease
of discussion, we will use the dates contained in the lead case,
Commonwealth v. Ruedas, No. 3429 EDA 2013.
2
  Again, as discussed above, we use the date counsel filed the PCRA on
behalf of Appellant Ruedas. Philadelphia Courts were closed on Friday, April
10, 2009, in observance of Good Friday.



                                           - 19 -
J-S10008-15


       On September 20, 2013, because Appellants failed to provide

confirmation of any on-going investigation, the PCRA court issued notice of

its intent to dismiss the petitions pursuant to Pennsylvania Rule of Criminal

Procedure 907(1).         (See id. at 3).          In response, Appellants filed two

affidavits, one from the CI in question, Ventura Martinez, and one from one

of the Appellants, Danny T. Gorham.            (See id. at 3).      On November 8,

2013, the PCRA court dismissed the petitions.             The instant, timely appeal

followed.3

       On appeal, Appellants raise the following questions for our review:

          1. Should not this Court remand these cases for a hearing on
       after-discovered evidence pursuant to [Pa.R.Crim.P.] 720[C]
       where, while these cases were pending on appeal before this
       Court, it became known publicly that a secret police investigation
       determined that the police officer involved in this case had lied
       on a search warrant and had lied to police investigators?

          2. Did not the [PCRA] court err by dismissing without a
       hearing the instant petitions where there were genuine issues of
       fact that could only be determined in an evidentiary hearing?

          3. Is not state habeas corpus an appropriate remedy in the
       instant cases?

(Appellants’ Brief, at 3).



____________________________________________


3
  In response to the PCRA court’s order, Appellants filed timely concise
statements of errors complained of on appeal. See Pa.R.A.P. 1925(b). The
PCRA court subsequently issued Rule 1925(a) opinions in each case. See
Pa.R.A.P. 1925(a).




                                          - 20 -
J-S10008-15


       In their first issue, Appellants argue that this Court should remand the

matter pursuant to Pennsylvania Rule of Criminal Procedure 720(C) because

“critical new information [had] suddenly become[] known.”                (Appellants’

Brief, at 12).     Specifically, Appellants contend that two newspapers have

reported, “a secret police investigation sustained eight findings against

[Officer Cujdik] . . . [and that] these findings were so serious that Police

Commissioner Charles Ramsey immediately suspended Officer Cujdik for

[thirty] days with intent to fire him.”            (Appellants’ Brief, at 13) (record

citations omitted).        However, Appellants have not demonstrated that

Pa.R.Crim.P. 720(C) is applicable.4

       Rule 720(C) provides that, “[a] post-sentence motion for a new trial

on the ground of after-discovered evidence must be filed in writing promptly



____________________________________________


4
  We note that in order to obtain a new trial under Rule 720(C) on the basis
of newly discovered evidence, an appellant must demonstrate that the
evidence:

       (1) could not have been obtained prior to the conclusion of the
       trial by the exercise of reasonable diligence; (2) is not merely
       corroborative or cumulative; (3) will not be used solely to
       impeach the credibility of a witness; and (4) would likely result
       in a different verdict if a new trial were granted.

Commonwealth v. Montalvo, 986 A.2d 84, 109 (Pa. 2009), cert. denied,
131 S. Ct. 127 (2010) (citation omitted). Further, “the proposed new
evidence must be producible and admissible.” Castro, infra at 825 (citation
and internal quotation marks omitted).




                                          - 21 -
J-S10008-15


after such discovery.” Pa.R.Crim.P. 720(C). The comment to Rule 720(C)

specifically states in pertinent part:

      Accordingly, after-discovered evidence discovered during the
      post-sentence stage must be raised promptly with the trial judge
      at the post-sentence stage; after-discovered evidence
      discovered during the direct appeal process must be raised
      promptly during the direct appeal process, and should include a
      request for a remand to the trial judge; and after-discovered
      evidence discovered after completion of the direct appeal
      process should be raised in the context of the PCRA.

Pa.R.Crim.P. 720(C) comment (citations omitted) (emphasis added); see

also Commonwealth v. Soto, 983 A.2d 212, 213 (Pa. Super. 2009),

appeal denied, 17 A.3d 1252 (Pa. 2011) (holding claims of after-discovered

evidence filed after completion of direct appeal process cannot be considered

under Pa.R.Crim.P. 720(C); these motions must be considered solely under

PCRA).    Therefore, we cannot treat Appellants’ petitions as both PCRA

petitions and Rule 720(C) motions for a new trial. Because Appellants have

not argued that direct appeals are still pending in any of their cases (see

Appellants’ Brief, at 12-15), we must treat their petitions as PCRA petitions.

Thus, their claims that they are entitled to a new trial under Pa.R.Crim.P.

720(C) must fail. See Soto, supra at 213. Appellants’ first issue does not

merit relief.

      Appellants next claim that the PCRA court erred in dismissing their

PCRA petitions without an evidentiary hearing.      Specifically, they argue,

“there were contested facts that mandated a hearing.” (Appellants’ Brief, at

16). We disagree.

                                         - 22 -
J-S10008-15


            We begin by noting our well-settled standard of review. In
      reviewing the denial of PCRA relief, we examine whether the
      PCRA court’s determination is supported by the record and free
      of legal error. The scope of review is limited to the findings of
      the PCRA court and the evidence of record, viewed in the light
      most favorable to the prevailing party at the trial level. It is
      well-settled that a PCRA court’s credibility determinations are
      binding upon an appellate court so long as they are supported by
      the record. However, this Court reviews the PCRA court’s legal
      conclusions de novo.

         We also note that a PCRA petitioner is not automatically
      entitled to an evidentiary hearing. We review the PCRA court’s
      decision dismissing a petition without a hearing for an abuse of
      discretion.

                  [T]he right to an evidentiary hearing on a post-
            conviction petition is not absolute. It is within the
            PCRA court’s discretion to decline to hold a hearing if
            the petitioner’s claim is patently frivolous and has no
            support either in the record or other evidence. It is
            the responsibility of the reviewing court on appeal to
            examine each issue raised in the PCRA petition in
            light of the record certified before it in order to
            determine if the PCRA court erred in its
            determination that there were no genuine issues of
            material fact in controversy and in denying relief
            without conducting an evidentiary hearing.

        [A]n evidentiary hearing is not meant to function as a fishing
      expedition for any possible evidence. . . .

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

and internal quotation marks omitted).

      As a preliminary matter, we observe that the timeliness of a PCRA

petition is a jurisdictional requisite.   See Commonwealth v. Turner, 73
A.3d 1283, 1285 (Pa. Super. 2013), appeal denied, 91 A.3d 162 (Pa. 2014).

A PCRA petition must be filed within one year of the date the underlying


                                      - 23 -
J-S10008-15


judgment becomes final.       See 42 Pa.C.S.A. § 9545(b)(1).          The three

statutory exceptions to the PCRA’s timeliness provisions allow for very

limited circumstances under which the late filing of a petition will be

excused; and a petitioner asserting a timeliness exception must file a

petition within 60 days of the date the claim could have been presented.

See 42 Pa.C.S.A. § 9545(b)(1), (b)(2). To invoke an exception, a petition

must allege and the petitioner must prove:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Additionally, to be eligible for PCRA relief,

a petitioner must be currently serving a sentence of imprisonment, probation

or parole for the crime the petitioner seeks to challenge. See 42 Pa.C.S.A. §

9543(a)(1)(i).

      Instantly, we cannot discern from this record whether any of the PCRA

petitions under review are timely, or whether any of Appellants are still




                                     - 24 -
J-S10008-15


serving a sentence for their challenged crimes.5      To the extent that any

Appellant is no longer serving a sentence for the conviction in question,

he/she is ineligible for relief under the PCRA.         See 42 Pa.C.S.A. §

9543(a)(1)(i). To the extent that any Appellant is serving a sentence for the

conviction in question but filed an untimely PCRA petition that fails to allege

an exception the PCRA’s time-bar, he/she cannot establish jurisdiction under

the PCRA. See Turner, supra at 1285; 42 Pa.C.S.A. § 9545(b)(1), (b)(2).

       To the extent any Appellant is still serving a sentence for the

conviction in question and has filed either (1) an untimely PCRA petition that

pleads the “new facts” exception to the PCRA’s time-bar at 42 Pa.C.S.A. §

9545(b)(1)(ii); or (2) a timely PCRA petition raising an after-discovered-

evidence claim pursuant to 42 Pa.C.S.A. § 9543(a)(2)(vi), we address

Appellants’ argument as follows.

       The timeliness exception set forth in Section 9545(b)(1)(ii) requires a

petitioner to demonstrate he did not know the facts upon which he based his
____________________________________________


5
  Our review of the records shows that some of the PCRA petitions in this
matter are timely, while others are untimely; and that at least some
Appellants are no longer serving the sentences at issue. While the PCRA
court includes a general timeliness discussion in its Rule 1925(a) opinions, it
does not differentiate between those timely petitions seeking PCRA relief
pursuant to 42 Pa.C.S.A. § 9543(a)(2)(vi) and those untimely petitions
seeking to establish an exception to the timeliness requirements pursuant to
42 Pa.C.S.A. § 9545(b)(1)(ii). Additionally, the PCRA court suggests none
of Appellants are currently serving the sentences at issue, and thus, are
ineligible for PCRA relief. (See PCRA Ct. Op., at 8); see also 42 Pa.C.S.A. §
9543(a)(1)(i). Nevertheless, the PCRA court did not dismiss any of the
PCRA petitions as untimely, or due to ineligibility for relief.



                                          - 25 -
J-S10008-15


petition and could not have learned those facts earlier by the exercise of due

diligence. See Commonwealth v. Bennett, 930 A.2d 1264, 1273-74 (Pa.

2007). Due diligence demands that the petitioner take reasonable steps to

protect his own interests.     See Commonwealth v. Carr, 768 A.2d 1164,

1168 (Pa. Super. 2001). A petitioner must explain why he could not have

learned the new fact(s) earlier with the exercise of due diligence.      See

Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001).            This rule is

strictly enforced. See Commonwealth v. Monaco, 996 A.2d 1076, 1080

(Pa. Super 2010), appeal denied, 20 A.3d 1210 (Pa. 2011). Significantly, a

claim based on inadmissible hearsay does not satisfy the “new facts”

exception. See Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1269 (Pa.

2008), cert. denied, 555 U.S. 916 (2008) (holding appellant’s presentation

of inmate’s affidavit relating Commonwealth witness’ (declarant’s) alleged

perjury did not satisfy “new facts” exception per Section 9545(b)(1)(ii)

because claim based on inadmissible hearsay does not implicate “new facts”

exception).

        To obtain relief on a substantive after-discovered-evidence claim

raised in a timely-filed PCRA petition, a petitioner must demonstrate: (1) the

evidence was discovered after trial and it could not have been obtained at or

prior to trial through reasonable diligence; (2) the evidence is not

cumulative; (3) it is not being used solely to impeach credibility; and (4) it

would    likely   compel   a   different   verdict.   See   Commonwealth    v.


                                       - 26 -
J-S10008-15


Washington, 927 A.2d 586, 595-96 (Pa. 2007).          Further, “[a] petitioner

must . . . explain why his asserted facts could not have been ascertained

earlier with the exercise of due diligence.” Commonwealth v. Taylor, 933
A.2d 1035, 1041 (Pa. Super. 2007), appeal denied, 951 A.2d 1163 (Pa.

2008) (citation omitted).

     In a recent decision, Commonwealth v. Castro, 93 A.3d 818 (Pa.

2014), our Supreme Court held that allegations in a newspaper article “do

not constitute evidence” and were not sufficient to support a motion for a

new trial. Id. at 819. The Castro Court stated,

        [A]llegations in the media, whether true or false, are no
        more evidence than allegations in any other out-of-court
        situation. Nothing in these allegations even read in the
        broadest sense, can be described as “evidence,” and
        references to the officer being under investigation for
        misconduct contains no information regarding what
        evidence existed to substantiate this averment.       One
        cannot glean from these bald allegations what evidence of
        misconduct appellee intended to produce at the hearing.

Id. at 825.    Our Supreme Court further characterized the information

contained in newspaper articles as “double hearsay.”        Id. at 826.   The

Castro Court concluded:

        The relevant motion is not to serve as a preemptive means
        of securing a hearing that will itself comprise the
        investigation. Appellee needed to do more than present an
        article “pointing to” allegations that if true have the
        potential to aid his cause; he needed to clearly articulate in
        his motion what evidence he would present to meet the
        test. . . .

Id. at 828.


                                    - 27 -
J-S10008-15


      Instantly, in arguing that they are entitled to an evidentiary hearing,

Appellants rely on the newspaper articles attached to the PCRA petition, and

attached to the Petition to Remand, and the affidavits attached to their

response to the Rule 907 notice. (See Appellants’ Brief, at 9-10). To the

extent any untimely PCRA petitions allege the “new facts” exception and rely

on the newspaper articles, the articles constitute inadmissible “double

hearsay” which fails to satisfy the “new facts” exception at Section

9545(b)(1)(ii). See Castro, supra at 826; Abu-Jamal, supra at 1269.

      With respect to any timely-filed PCRA petitions alleging a substantive

after-discovered-evidence     claim under       42    Pa.C.S.A. §      9543(a)(2)(vi),

Appellants   attempt   to    distinguish   Castro      by   stating:    “Unlike    [the]

unsubstantiated   newspaper       allegations    in    Castro,    here     there    are

substantiated police investigations.” (Appellants’ Brief, at 14). Although the

Castro Court notes the vagueness of the newspaper article at issue, the

holding in Castro squarely held that newspaper articles are not evidence.

See Castro, supra at 825. We are bound by Castro and agree with the

PCRA court that the newspaper articles do not constitute evidence to satisfy

their substantive after-discovered-evidence claims.

      Appellants further argue that they proffered not only newspaper

articles but also two affidavits in support of their contentions.                  (See

Appellants’ Brief, at 16).     The affidavit by Appellant Danny T. Gorham

describes testimony of Officer Cujdik at Appellant Gorham’s preliminary


                                      - 28 -
J-S10008-15


hearing in 2006 and then states that this testimony was false.                    (See

Declaration of Danny Gorham, 10/07/13, at unnumbered page 1). Gorham

possessed this information before he pled guilty in October 2007. Thus, the

testimony does not constitute a “new fact” for purposes of the timeliness

exception    at   Section    9545(b)(1)(ii),       or   after-discovered   evidence   as

contemplated under the PCRA.                   See Bennett, supra at 1273-74;

Washington, supra at 595-96.

       Additionally, the affidavit by Ventura Martinez does not satisfy the due

diligence requirements. While Appellants claim that Martinez was difficult to

locate, (see Objection to Notice of Intent to Dismiss, 10/09/13, at 3, ¶ 6),

they failed to provide any details regarding their attempts to locate him. As

presented, the affidavit alone is insufficient to satisfy the requirements of

due diligence for the timeliness exception or the substantive after-

discovered-evidence claim.6 See Bennett, supra at 1273-74; Breakiron,


____________________________________________


6
   Moreover, the Martinez affidavit is vague. It does not contain names,
dates, or specific events. (See Affidavit of Ventura Martinez, 9/30/13, at
unnumbered pages 1-2).         While Martinez claims that the information
contained in the newspaper articles is true and mentions certain instances of
allegedly improper activities by Officer Cujdik, it does not connect those
activities with any of Appellants and does not contest the substantive guilt of
any of them.        (See id.).     Thus, the affidavit is only relevant for
impeachment of the police officer and such an affidavit is not a basis for
relief. See Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa. Super.
2012) (stating new evidence “[did] not meet the after-discovered evidence
test” where its main purpose “would be to impeach the detective’s
credibility”).



                                          - 29 -
J-S10008-15


supra at 98; Carr, supra at 1168; see also Washington, supra at 595-

96; Taylor, supra at 1041.

          We conclude, for the foregoing reasons, that the combination of the

newspaper articles and the affidavits was insufficient to satisfy the

requirements for the “new facts” exception to the PCRA’s timeliness

requirements or a substantive claim of after-discovered evidence. Thus, any

Appellants who are eligible for PCRA relief and who pled the “new facts”

exception as a basis for relief in an untimely PCRA petition or pled an after-

discovered-evidence claim in a timely-filed PCRA petition, are not entitled to

relief.      The PCRA court properly denied all Appellants’ PCRA petitions

without a hearing. See Miller, supra at 992. Appellants’ second issue does

not merit relief.

          In their third claim, Appellants allege that the PCRA court erred in

concluding that habeas corpus was unavailable as a remedy.               (See

Appellants’ Brief, at 18-19). We disagree. The PCRA subsumes the remedy

of habeas corpus. See Commonwealth v. Turner, 80 A.3d 754, 770 (Pa.

2013), cert. denied, 134 S. Ct. 1771 (2014). The Pennsylvania courts have

consistently held that, so long as it falls within the ambit of the PCRA, any

petition filed after the judgment of sentence is final is to be treated as a

PCRA petition.      See Commonwealth v. Fowler, 930 A.2d 586, 591 (Pa.

Super. 2007), appeal denied, 944 A.2d 756 (Pa. 2008) (noting cases).

Appellants’ claims of newly discovered evidence are cognizable under the


                                      - 30 -
J-S10008-15


PCRA. See 42 Pa.C.S.A. § 9543(a)(2)(vi). Thus, the writ of habeas corpus

is not available to Appellants. See Turner, supra at 770; Fowler, supra

at 591. Appellants’ third issue does not merit relief.

      Accordingly, for the reasons discussed above, we affirm the PCRA

court’s dismissal of Appellants’ PCRA petitions without a hearing.   Further,

we deny Appellants’ petition to vacate the current briefing schedule and to

remand for an evidentiary hearing.

      Petition denied. Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2015




                                     - 31 -